Citation Nr: 1604207	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating prior to October 15, 2007, a disability rating greater than 10 percent prior to February 6, 2009, and a disability rating greater than 30 percent beginning February 6, 2009 for gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable disability rating for tinea versicolor.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1994 to July 1999. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
This case was previously remanded by the Board in August 2010 for further development.
During the pendency of the appeal, by way of a September 2013 rating decision, the RO granted service connection for Achilles tendonitis.  As a result, this issue is no longer before the Board and consideration herein is limited to only those issues listed on the first page of this decision.
The issue of entitlement to a compensable disability rating prior to October 15, 2007, a disability rating greater than 10 percent prior to February 6, 2009, and a disability rating greater than 30 percent beginning February 6, 2009 for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's tinea versicolor has required intermittent systemic therapy for a total duration of less than six weeks per twelve-month period; however, the evidence does not show that 20 percent or more of the body or 20 percent or more of the exposed areas are affected by the skin condition or that the Veteran has received intermittent systemic therapy for a total duration of six weeks or more.

CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for service-connected tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (pre-October 28, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice in a letter sent to the Veteran in November 2007. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Board Remanded this appeal in August 2010 to provide the Veteran with a VA examination that was conducted in the summer months and to readjudicate the claim.  The July 2011 VA examination report is thorough, and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  The RO readjudicated the claim in February and September 2013 supplemental statements of the case.  The Board is satisfied that there has been substantial compliance with the requirements of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) .

The Board acknowledges that the most recent examination for the Veteran's skin disability is now over 4 years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183. There is no such medical or lay evidence alleging that the Veteran's service-connected skin disability has worsened since his July 2011 VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 58 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema) provides that a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the prior 12-month period.  A 10 percent rating is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Procedural Background

The Veteran's diagnosed tinea versicolor, is a skin disorder that is currently assigned a noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7820, effective July 7, 1999.  

The Veteran's claim for an increased disability rating was received on October 15, 2007.  This claim was originally submitted as a notice of disagreement (NOD) as to an October 2005 rating decision.  The Veteran received notice of this denial on October 31, 2005.  The Veteran's NOD was received after the statutory one year appeal period and re-characterized as a claim for increase rating.  An October 2007 RO letter to the Veteran explained this procedural history to the Veteran.

With that said, the applicable rating criteria for this claim falls under 38 C.F.R. § 4.118; pertaining to skin disorders.  38 C.F.R. § 4.118 was in October 2008 (see 73 Fed. Reg. 54,708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  The Veteran has not requested evaluation under the revised ratings criteria.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable.

Turning to the propriety of the Veteran's current rating, he is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7820.  Diagnostic Code 7820 provides that infections of the skin, including fungal infections, are to be rated as disfigurement of the head, face or neck under Diagnostic Code 7800; scarring under Diagnostic Codes 7801-7805; or dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  Here the Veteran's treatment regimen of oral and topical medication, along with his symptomology of itching, flaking of skin and hypopigmented lesions most closely resembles the criteria listed under Diagnostic Code 7806 for dermatitis or eczema.  As a result, the Board finds that Diagnostic Code 7806 contains the most appropriate criteria for rating the Veteran's condition.  

Factual Background

Turning to the record, the Veteran contends that the severity of his tinea versicolor warrants a disability rating of 60 percent.  He argues that his condition requires him "to take corticosteroids and antifungals several times a year for several months."  See December 2008 VA Form 9.  He also reports using topical creams year round to control his symptoms.  Finally, he asserts that his disability manifests itself in "discoloration and large eczema like rashes cover[ing] at least 60% of [his] body."

In regards to the pertinent treatment evidence of record, in June 2007 the Veteran was seen for "chronic flare up of fungal infection to upper arms and shoulders."  See June 6, 2007 VAMC Fort Worth treatment medical records.  No specific information of the size of the Veteran's condition was noted.  He was prescribed fluconazole, oral antifungal medication for seven days along with a selenium sulfide lotion.  

In December 2007, the Veteran was afforded a VA examination.  However, as he had stated that his skin disability was worse in the summer months, this examination was found to be inadequate.  It will not be discussed.  

In June 2008, VA treatment records reflect that the Veteran requested to receive additional "antifungal oral [medication] for his tinea as topical [medication was] not helping."  See June 25, 2005VAMC Fort Worth treatment medical records.  The record reflects that after this request fluconazole was then placed back on his list of outpatient medications.  

In January 2010, VA treatment records reflect that the Veteran had "hyperpigmented oval to annular macules on [his] bilateral upper extremities (deltoid areas) and upper back."  No scale of the condition was noted on examination.  He was prescribed ketoconazole, in both the oral and topical versions, for five days to treat his condition.  See January 12, 2010 VAMC Fort Worth treatment medical records.  

On VA examination in July 2011 the Veteran reported having continuous symptoms, that would "clear for a month or two and [were] not progressive."  Local symptoms were noted as itching and pain.  Physical examination revealed two small hypopigmented patches on the upper back and no other lesions consistent with tinea versicolor.  There were no systemic symptoms, malignancy, scars or disfigurements.  Total body surface area was less than 1 percent, and exposed body surface area was zero.  As to treatment, the Veteran was noted as having one course of oral antifungal medication within the past year and no light therapy.  At the time of examination, he was using selenium shampoo and ketoconazole crème to control the condition.  Finally, the Veteran reported that the use of oral medication required him "to miss work due to his job as an air traffic controller."

A September 2012 VA treatment record reveals the Veteran's tinea versicolor had returned, but provide no description of the severity of the condition.  See September 26, 2012 VAMC Fort Worth treatment medical records.  He was again prescribed fluconazole for seven days along with a selenium sulfide lotion to treat his condition.  

Finally treatment records from August 2013 establish that the Veteran was only prescribed selenium sulfide lotion to treat the condition.  See VAMC Fort Worth treatment medical records.  The remainder of the pertinent treatment medical records in evidence fails to provide measurements or descriptions of the Veteran's tinea versicolor.

Analysis

As a result of the foregoing, a compensable rating is warranted.  Specifically, a rating of 10 percent (but no higher) is warranted as a result of the Veteran's condition.  

Briefly it is acknowledged that an antifungal is not a corticosteroid or other immunosuppressive drug; nonetheless the Board finds that the Veteran's use of fluconazole is equivalent for rating purposes.  Significantly, fluconazole, by definition, is considered to be an antifungal medication used for "systemic treatment."  See Dorland's Illustrated Medical Dictionary, 719 (32nd ed. 2012).  Rating criteria under Diagnostic Code 7806 requires that systemic therapy "such as" corticosteroids or other immunosuppressive drugs be used in order to obtain a compensable rating of any kind.  The use of the language "such as" suggests that it is not required that the systemic drug be a corticosteroid or an immunosuppressant.  

As a result, a 10 percent rating is warranted for the Veteran's intermittent use of systemic treatment (ketoconazole and oral fluconazole) for less than six weeks per 12 month period.  A higher rating than 10 percent is not warranted as the evidence does not show that 20 percent or more of the body or 20 percent or more of the exposed areas are affected by the skin condition.  Further, although the Veteran receives intermittent systemic therapy the treatment medical evidence of record has not shown that this therapy has been required for a total duration of six weeks or more.  As a result, a rating in excess of 10 percent is not warranted.  

In making this determination the Board has also considered the Veteran's lay statements regarding the severity of his condition.  However, although the Veteran is competent to report the symptoms of his skin disability, see, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds the observations of the medical professional who conducted the July 2011 VA examination to be more probative as to the percentage of body area affected.  Specifically, a professional has training and experience, making them more qualified to provide such detailed observations regarding the human body.  

Additionally, all potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   Diagnostic Code 7800 is inapplicable as this code pertains to disfigurement of the head, face or neck.  Furthermore, Diagnostic Codes 7801-7805 are also inapplicable as there is no evidence that the disability is analogous to deep scars associated with underlying soft tissue damage; that it caused limited motion; that it affects an area exceeding 144 square inches or that it is akin to a superficial, unstable or painful scar.  It is acknowledged that on the 2011 VA examination pain was noted as a local symptom of his disability.  However, beyond this one notation the remainder of the record is silent as to pain being reported as a symptom of his condition.  Moreover, as discussed above, on VA examination no scars or disfigurements were noted.  As a result of the foregoing, the above listed diagnostic codes are not for application.  

Finally, staged ratings are also not warranted since the Veteran's tinea versicolor is adequately contemplated by the 10 percent rating during the entire time period in question.

Extra Schedular Rating

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular

In this case, the provisions of 38 C.F.R. § 4.118, DC 7806, contemplate a number of potential symptoms of a skin disease, including scarring, coverage of the condition, and type of medication required for treatment.  Higher schedular evaluations are also available for more severe manifestations.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's condition which includes manifesting with itching, flaking of skin and hypopigmented lesions.  While the rating criteria do not specifically discuss itching or flaking of skin the Board finds that such symptoms are considered by the rating criteria for corticosteroid or other systemic medication and topical cream which would frequently be prescribed to alleviate such symptoms. 

Furthermore, even if the symptoms were not adequately contemplated in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms." It has not been demonstrated, or even contended by the Veteran that his skin condition has required him to be hospitalized at any time.  Additionally, beyond one notation that while taking medication for his skin condition he must take off of work, he has not alleged that his skin condition has affected his ability to work.  See July 2011 VA examination.  Rather the record reflects that the Veteran has been gainfully employed throughout the pendency of the appeal.  Referral for consideration of an extraschedular rating is not warranted.

For these reasons, the Board finds that the weight of the evidence demonstrates that a 10 percent rating evaluation is warranted for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability evaluation of 10 percent (but no higher) for tinea versicolor is granted, subject to laws and regulations applicable to payment of VA benefits.


REMAND

As to the Veteran's claim for an increased rating for his service connected GERD, the Board finds that a new VA examination is necessary before this claim can be properly adjudicated.  

The Veteran's most recent VA examination was conducted in February 2009.  At that time the Veteran's upper gastrointestinal survey reflected a previous history of mild gastrointestinal reflux but otherwise normal results.  Since the date of this examination VA treatment records note that the Veteran was treated for a helicobacter pylori infection in 2011.  See VAMC Fort Worth treatment medical records dated in August 30, 2011.  Post treatment for this condition, the Veteran was characterized as having "severe GERD symptoms," thereby appearing to showing a worsening in his condition.  Id.  Importantly, treatment medical records from 2011 forward, fail to fully discuss the current severity or symptomology of the Veteran's condition.

As a result a new VA examination is necessary to objectively assess the current severity of his GERD.  Fulfillment of VA's duty to assist includes a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability is a fully informed one.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); & Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate any outstanding VA treatment medical records with the claims file.

2. Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the current nature and severity of his service-connected GERD.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the examination report.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


